DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 has been considered by the examiner.

Election/Restrictions
Applicant's election of Group I, Claims 1-18, with traverse in the reply filed on 06/23/2022 is acknowledged. The traversal is on the ground(s) that “examination of the claims would not be a serious burden”. This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02). The restriction requirement clearly meets this requirement. While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”.  See MPEP § 803. As stated in the prior Office Action, the claims of the present application contain distinct inventions.  A search of these inventions may overlap, but the search of one invention does not include all the areas required for the others.  A serious burden does exist, as different searches are required for each invention.  Therefore, in order to ensure the quality of the search and examination, these inventions should be searched separately to account for their differences. 
The requirement is still deemed proper and is therefore made FINAL. 

Claim Interpretation
Claim 6 has a typo of being dependent upon claim 10, and Examiner had an interview with Attorney, Michael K. Carrier, on July 11, 2022, who advised change to depend upon claim 1 rather than claim 10. Therefore, in this office action, Examiner interprets claim 6 being dependent from claim 1. 

Claim Objection 
Claims 1 and 6-17 are objected to because of the following informalities:  
Claim 1: please amend “the weight percent of resistive material component” to “[[the]]a weight percent of the resistive material component”. 
Claim 6: please amend “according to claim 10” to “according to claim 1[[0]]”.
Claim 7: please delete “wherein the conductive metal component comprises a NiCr alloy”, which is duplicated from claim 6, and please amend “the weight percent of chromium” to “[[the]]a weight percent of the chromium”, “the range from” to “[[the]]a range from”, and “the total weight” to “[[the]]a total weight”.
Claim 8: please amend “the weight percent of chromium” to “the weight percent of the chromium”, and “the range from” to “[[the]]a range from”.
Claim 9: please amend “the weight percent of chromium” to “the weight percent of the chromium”, “the weight percent of nickel” to “[[the]]a weight percent of the nickel”, and “the weight percent of iron” to “[[the]]a weight percent of the iron”.
Claim 10: please amend “the combined weight percent” to “[[the]]a combined weight percent”, “in the range of 24 to 95” to “in [[the]]a range of 24 to 95”, “the total weight of” to “[[the]]a total weight of”, “the weight percent of the iron” to “[[the]]a weight percent of the iron”, “the range of greater than 2” to “[[the]]a range of greater than 2”.
Claim 11: please amend “the range from 7 to less than 12” to “[[the]]a range from 7 to less than 12”, “the weight percent of chromium” to “the weight percent of the chromium”, “the range of greater than 13 to less than 22” to “[[the]]a range of greater than 13 to less than 22”, and “the range of 5 weight percent to less than 75” to “[[the]]a range of 5 weight percent to less than 75”.
Claim 12: please amend “the combined weight percent” to “[[the]]a combined weight percent”, “the range of 80 to less than 95” to “[[the]]a range of 80 to less than 95”, “the range of greater than 5 weight percent” to “[[the]]a range of greater than 5 weight percent”.
Claim 13: please amend “the weight percent of chromium” to “the weight percent of the chromium”, and “the range of greater than 13” to “[[the]]a range of greater than 13”.
Claim 14: please amend “the range of 24 to 90” to “[[the]]a range of 24 to 90”, and “the range of greater than 5” to “[[the]]a range of greater than 5”.
Claim 15: please amend “the range from 8 to 72” to “[[the]]a range from 8 to 72”, “the weight percent of chromium” to “the weight percent of the chromium”, “the range of 13 to 25” to “[[the]]a range of 13 to 25”, “the range of 6 to 74” to “[[the]]a range of 6 to 74”, and “the range from 0 to 10” to “[[the]]a range from 0 to 10”.
Claim 16: please amend “the combined weight percent” to “[[the]]a combined weight percent”, “the range of 24 to 55” to “[[the]]a range of 24 to 55”, “the total weight of the conductive metal component” in lines 4-5 to “[[the]]a total weight of the conductive metal component”, and “the range of greater than 35” to “[[the]]a range of greater than 35”.
Claim 17: please amend “the weight percent of the nickel” to “[[the]]a weight percent of the nickel”, “the range of 10 to 30” to “[[the]]a range of 10 to 30”, “the weight percent of the chromium” to “[[the]]a weight percent of the chromium”, “the range of 16 to 26” to “[[the]]a range of 16 to 26”, “the weight percent of the iron” to “[[the]]a weight percent of the iron”, “the range of 35 to 75” to “[[the]]a range of 35 to 75”, “the weight percent of the molybdenum” to “[[the]]a weight percent of the molybdenum”, and “the range of 2 to 8” to “[[the]]a range of 2 to 8”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 12, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 3, claim 3 recites “the biosensor”, which lacks antecedent basis. Therefore, the scope of claim 3 is indefinite. Claim 18 is further rejected by virtue of its dependence upon and because It fails to cure the deficiencies of claim 3.
Regarding claim 12, claim 12 recites “the nickel and chromium” and “the iron”, which lack antecedent basis. Therefore, the scope of claim 12 is indefinite. Claims 13 and 18 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hochstetler et al. (US Pat. Pub. 2016/0169827 A1).

Regarding claim 1, Hochstetler teaches a biosensor component (a layered thin-film electrode 100 in Fig.1 [para. 0092]). The limitation “for use in analyzing a biological sample” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Hochstetler teaches a layered thin-film electrode 100 which is specifically configured for performing the intended use (measuring concentration of glucose in blood [para. 0092]).  Said biosensor component comprising: 
a substrate (a substrate 102 in Fig.1 [para. 0092]); 
a composite layer deposited on said substrate (a conductive layer 104 deposited on said substrate 102 shown in Fig.1 [para. 0092]); and 
a biological reactant (an enzyme (e.g., glucose oxidase, glucose dehydrogenase, or the like) and a mediator (e.g., ferricyanide, ruthenium complexes, osmium complexes, quinones, phenothiazines, phenoxazines, or the like) [para. 0006]). The limitation “for electrochemically reacting with said biological sample” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Hochstetler teaches a biological reactant (an enzyme [para. 0006]) that is configured to perform the functional limitations above. The biological reactant will be formed on the working electrode. In operation, a drop of blood (i.e., biological sample) will be applied to a test-strip. Thereafter, an electrochemical reaction proportional to the amount of glucose in the blood will take place on the working electrode [para. 0006]),
wherein said composite layer (the conductive layer 104 shown in Fig.1) comprises a conductive metal component (Nickel/Chromium in Table 1 [para. 0098]) and a resistive material component (Based on the specification of this application, the term “resistive material” is meant a material that is more electrically resistive than the conductive metal component [para. 0036]. Since the components including Manganese, Silicon, and Carbon are more electrically resistive than the conductive metal component comprising  Nickel/Chromium/Molybdenum/Iron, the components of Manganese, Silicon, and Carbon in Table 1 [para. 0098] are considered as a resistive material component). 
wherein said conductive metal component comprises one or more non-noble metals (Nickel/Chromium/Molybdenum/Iron shown in Table 1 [para. 0098]), and 
wherein a weight percent of the resistive material component in the composite layer is greater than 20 atomic percent (Table 1 [para. 0098] shows different weight percent of the resistive material component comprising Mn (Manganese), Si (Silicon), and C (Carbon) in addition to different weight percent of the conductive metal component comprising Ni, Cr, Mo, and Fe. It would be obvious to one of ordinary skill in the art to select the chemical components within the taught ranges and obtain a weight percent of the resistive material component in the composite layer is greater than 20 atomic percent. For example, based on the weight percent for the elemental compositions in the sample C9, one can choose the following compositions: Mn (5 wt %), Si (5 wt %), C (2 wt %), Ni (40 wt%), Cr (20 wt%), Mo (20 wt%), Fe (8 wt%),  Co (0 wt%), W (0%), and all others (0 wt %) with total weight percent (wt) equaling 100.  Following the method described in the following website:
www.terramagnetica.com/2009/08/12/how-to-convert-atomic-percent-to-weight-percent-and-vice-versa/
Step 1: atomic weights for each element:
m(Mn)=54.94, m(Si)=28.09, m(C)=12, m(Ni)=58.7, m(Cr)=52, m(Mo)=95.95, m(Fe)=55.85
Dividing the weight percent of the element by its atomic weight:
m(Mn)=5/54.94=0.091, m(Si)=5/28.09=0.18, m(C)=2/12=0.17, m(Ni)=40/58.7=0.68, m(Cr)=20/52=0.38, m(Mo)=20/95.95=0.21, m(Fe)=8/55.85=0.14
Step 2: m(Total)=0.091+0.18+0.17+0.68+0.38+0.21+0.14=1.85
Step 3: a(Mn)+ a(Si)+ a(C)=(0.091+0.18+0.17)/1.85=0.24
Step 4: multiplying the resulting value of the Step 3 by 100, which is the atomic percent: 0.24*100=24 atomic percent, which falls in the claimed range (i.e., greater than 20 atomic percent); the above example is provided for illustrative purposes, but a large range of values can be deduced from the ranges in example C9 that would yield a weight percent of resistive material that is greater than 20 atomic percent). 


Regarding claim 2, Hochstetler teaches the biosensor component according to claim 1, wherein said biosensor component comprises an electrode chosen from a working electrode or a reference electrode or a counter electrode ( the biosensor component will comprise a test-strip 110 that includes a first electrode 100 separated from a second electrode 100 by a reaction space 112, as shown in Fig.2. The first electrode may comprise a working electrode and the second electrode may comprise a reference electrode or a counter electrode or a combined reference and counter electrode [para. 0092]).  

Regarding claim 3, Hochstetler teaches the biosensor component according to claim 1, wherein the biosensor is a blood glucose sensor and said biosensor component comprises a test- strip ( The biosensor may be a medical sensor, such as a glucometer, used to determine a concentration of glucose in blood [para.0092]; The biosensor component will comprise a test-strip 110 shown in Fig.2 [para. 0092 ]).  
Note: for purpose of examination, Examiner interprets “the biosensor” as a device formed by the biosensor component for analyzing biological samples.

Regarding claim 4, Hochstetler teaches the biosensor component according to claim 1, wherein the conductive metal component is chromium (Table 1 shows that the conductive metal component comprises chromium, Cr [para. 0098]).

Regarding claim 5, Hochstetler teaches the biosensor component according to claim 1, wherein the conductive metal component comprises nickel (Table 1 shows that the conductive metal component comprises nickel, Ni [para. 0098]).  

Regarding claim 6, Hochstetler teaches the biosensor component according to claim 1, wherein the conductive metal component comprises a NiCr alloy (Table 1 shows that the conductive metal component comprises a NiCr alloy, Ni+Cr, such as samples A1-A6 and C9 [para. 0098]). 
 
Regarding claim 7, Hochstetler teaches the biosensor component according to claim 6, wherein the conductive metal component comprises a NiCr alloy (as outlined in the rejected claim 6 above); wherein the weight percent of chromium is in the range from about 25 to about 95 weight percent, based on the total weight of the conductive metal component (Samples A6 in Table 1 has chromium with 33 wt %, falling within the claimed range. Ranges of the weight percent of the chromium for samples B1, B3-B5, C4-C5 and C9, D2-D3, and E1-E2 in Table 1 overlap with the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)).
  
Regarding claim 8, Hochstetler teaches the biosensor component according to claim 7, wherein the weight percent of chromium in the conductive metal component is in the range from greater than 50 to about 95 weight percent; and wherein the balance of the conductive metal component is essentially nickel (Ranges of the weight percent of the chromium for samples B1, B3-B5, C4-C5 and C9, and D2-D3 in Table 1 overlap with the claimed range, and the balance of the conductive metal component is essentially nickel. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)).  

Regarding claim 9, Hochstetler teaches the biosensor component according to claim 7,
wherein the conductive metal component further comprises iron (Samples A6, B4-B5, C4-C5 and C9, D2-D3, and E2 in Table 1 comprise iron, Fe); 
wherein the weight percent of chromium in the conductive metal component is greater than 10 (the weight % of the chromium for sample A6 is 33, falling within the claimed range; ranges of the weight % of the chromium for samples B4-B5, C4-C5 and C9, D2-D3, and E2 overlap with the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)), 
the weight percent of nickel in the conductive metal component is greater than 4 weight percent (ranges of the weight % of the nickel for samples A6,  B4-B5, C4-C5 and C9, D2-D3, and E2 fall within the claimed range), and
 the weight percent of iron in the conductive metal component is greater than 2 weight percent (ranges of the weight % of the iron for samples B4-B5, C4-C5 and C9, D2-D3, and E2 overlap with the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)).   
Therefore, it is obvious to select components from the samples B4-B5, C4-C5 and C9, D2-D3, and E2 in Table 1, which would meet all the above claimed limitations.

Regarding claim 10, Hochstetler teaches the biosensor component according to claim 1, 
wherein the conductive metal component comprises nickel, chromium and iron (Samples A1-A6, B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1 comprising nickel, chromium and iron); 
wherein the combined weight percent of the nickel and chromium in the conductive metal component is in the range of 24 to 95 weight percent, based on the total weight of the conductive metal component equaling 100 weight percent (range of the combined weight percent of the nickel and chromium for samples A1-A6, B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1 fall within the claimed range); and
wherein the weight percent of the iron in the conductive metal component is in the range of greater than 2 weight percent, based on the total weight of the conductive metal component equaling 100 weight percent (ranges of the weight percent of the iron for samples A3-A4 fall within the claimed range; ranges of the weight percent of the iron for samples A5, B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1 overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)).
   Therefore, it is obvious to select components from the samples A3-A5, B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1, which would meet all the above claimed limitations. 

Regarding claim 11, Hochstetler teaches the biosensor component according to claim 10, 
wherein the combined weight percent of the nickel and chromium in the conductive metal component is in the range of 24 to 95 weight percent (ranges of the combined weight percent of the nickel and chromium for samples A3-A5, B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1 fall within the claimed range), and the weight percent of chromium in the conductive metal component is in the range of greater than 13 to less than 22 weight percent (the weight percent of the chromium for sample A3 falls within the claimed range; ranges of the wt % of the chromium for samples B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1 overlap with the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)), based on the total weight of the conductive metal component equaling 100 weight percent; and
wherein the weight percent of the iron in the conductive metal component is in the range of 5 weight percent to less than 75 weight percent, based on the total weight of the conductive metal component equaling 100 weight percent (ranges of the wt % of the ion for samples A3, B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1 overlap with the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)). 
Therefore, it is obvious to select components from the samples A3, B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1, which would meet all the above claimed limitations. However, ranges of wt % of the nickel in the above samples A3, B4-B5, C4-C5, C9, D2-D3, and E2 do not meet the limitation “the weight percent of the nickel in the conductive metal component is in the range from 7 to less than 12 weight percent”. Among the above samples, the lowest wt % of the nickel is 30.  
Hochstetler further teaches in addition to the amounts described above in Table 1, in certain embodiments, the amount of nickel and chromium included in the non-noble metal alloys that comprise the conductive layer of the electrode (for example, conductive layer 104 of the biosensor component) can vary depending on the specific requirements of the electrode, for example, the biosensor component [para. 0098]. In certain embodiments, the amount of nickel and chromium included in the non-noble metal alloys that comprise the conductive layer of electrode, for example, the biosensor component, can vary depending on the specific requirements of the biosensor component as follows: 10 to 99 weight % chromium and 1 to 90 weight % nickel [para. 0099]. The disclosed 1 to 90 weight % nickel overlaps with the claimed range of 7 to 12 weight % nickel. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chemical components chosen from the samples A3, B4-B5, C4-C5, C9, D2-D3, and E2 so that the weight percent of the nickel fall within the range from 7 to 12. 
Alternatively, since Hochstetler explicitly teaches that the chemical components can vary depending on the specific requirements of the biosensor component [paras. 0098-0099] and various ranges of nickel are disclosed such as 1 to 90 weight %, 5 to 90 weight  and 10 to 90 weight % [para. 0099], the precise amount of nickel in the conductive metal component would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed weight percent of the nickel in the conductive metal component cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the weight percent of the nickel in the conductive metal component in Hochstetler to obtain the desired the biosensor sensitivity and specificity. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 

Regarding claim 12, Hochstetler teaches the biosensor component according to claim 1, 
wherein the combined weight percent of the nickel and chromium in the conductive metal component is in the range of 80 to less than 95 weight percent, based on the total weight of the conductive metal component equaling 100 weight percent (the combined wt % of the nickel and chromium for samples A5-A6 fall within the claimed range; ranges of the combined wt % of the nickel and chromium for samples B1, B3-B5, C4-C5, C9, D2-D3, and E2 overlap with the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)), and 
wherein the weight percent of the iron in the conductive metal component is in the range of greater than 5 weight percent to less than 12 weight percent, based on the total weight of the conductive metal component equaling 100 weight percent (Ranges of the wt % of the iron for samples B4-B5, C4-C5, C9, D2-D3, and E2 overlap with the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)). 
Therefore, it is obvious to select components from the samples B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1, which would meet all the above claimed limitations. 
Note: for purpose of examination, Examiner interprets this claim as “The biosensor component according to claim 1, wherein the conductive metal component comprises nickel, chromium, and iron; wherein the combined weight percent …” to provide antecedent basis for “the nickel and chromium” and “the iron”. 

Regarding claim 13, Hochstetler teaches the biosensor component according to claim 12, 
wherein the weight percent of the nickel in the conductive metal component is greater than 70 weight percent (ranges of the wt % of the nickel for the samples B4-B5 and C9 in Table 1 overlap with the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)), and 
the weight percent of chromium in the conductive metal component is in the range of greater than 13 to less than 20 weight percent, based on the total weight of the conductive metal component equaling 100 weight percent (ranges of the wt % of the chromium for the samples B4-B5 and C9 in Table 1 overlap with the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)).  
Therefore, it is obvious to select components from the samples B4-B5 and C9 in Table 1, which would meet all the above claimed limitations. 

Regarding claim 14, Hochstetler teaches the biosensor component according to claim 1, 
wherein the conductive metal component comprises nickel, chromium and iron (samples A1-A6, B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1 comprising nickel, chromium and iron); 
wherein the combined weight percent of the nickel and chromium in the conductive metal component is in the range of 24 to 90 weight percent, based on the total weight of the conductive metal component equaling 100 weight percent (ranges of the combined wt% of the nickel and chromium for samples A1-A6, B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1 fall within the claimed range); and 
wherein the weight percent of the iron in the conductive metal component is in the range of greater than 5 weight percent to less than 75 weight percent, based on the total weight of the conductive metal component equaling 100 weight percent (ranges of the wt% of the iron for samples B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1 overlap with the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)).   
Therefore, it is obvious to select components from the samples B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1, which would meet all the above claimed limitations. 

Regarding claim 15,  Hochstetler teaches the biosensor component according to claim 14, 
wherein the weight percent of the nickel in the conductive metal component is in the range from 8 to 72 weight percent (wt% of the nickel for samples C4-C5, D2-D3 and E2 fall within the claimed range. Ranges of wt% of the nickel for samples B4-B5 and C9 overlap with the claimed range; it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)), the weight percent of chromium in the conductive metal component is in the range of 13 to 25 weight percent (ranges of wt% of the chromium for samples B4-B5, C4-C5, C9, D2-D3 and E2 overlap with the claimed range; it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)),
wherein the weight percent of the iron in the conductive metal component is in the range of 6 to 74 weight percent (ranges of wt% of the iron for samples B4-B5, C4-C5, C9, D2-D3 and E2 overlap with the claimed range; it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)), and
wherein the weight percent of molybdenum in the conductive metal component is in the range from 0 to 10 weight percent, based on the total weight of the conductive metal component equaling 100 weight percent (ranges of wt% of molybdenum for samples B4-B5, C4-C5, C9, and D2-D3 overlap with the claimed range; it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)).  
Therefore, it is obvious to select components from the samples B4-B5, C4-C5, C9, and D2-D3 in Table 1, which would meet all the above claimed limitations. 

Regarding claim 18, Hochstetler teaches the biosensor component according to any one of the claims 1-15, wherein the resistive material component comprises carbon (carbon in Table 1 [paras. 0098, 0100, 0110]), said substrate comprises a flexible, non-conductive film (the substrate 102 comprises a flexible, non-conductive film, including polymers [para. 0094]), and said biosensor component has a visible light transmission of no more than 20% ( the biosensor component can also have visible light transmission of no more than 20% or no more than 15% or no more than 10% [para. 0023] and claim 15). 


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hochstetler, as applied to claim 1 above, and further in view of Jones (US Pat. No. 3,264,074 A). 

Regarding claim 16, Hochstetler teaches the biosensor component according to claim 1, wherein the conductive metal component comprises nickel, chromium and iron (samples A1-A6, B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1 comprising nickel, chromium and iron); wherein the combined weight percent of the nickel and chromium in the conductive metal component is in the range of 24 to 55 weight percent, based on the total weight of the conductive metal component equaling 100 weight percent (ranges of the combined wt% of the nickel and chromium for samples B4-B5, C4-C5, C9, D2-D3, and E2 in Table 1overlap with the claimed range; it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)); and Therefore, it is obvious to select components from the samples B4-B5, C4-C5, C9, D2-D3, and E2, which would meet the claimed limitations above. 
However, the highest wt% of the iron from the above samples is 20, and do not meet the following limitation: “wherein the weight percent of the iron in the conductive metal component is in the range of greater than 35 weight percent to less than 75 weight percent, based on the total weight of the conductive metal component equaling 100 weight percent”.  
Jones teaches a thin film electrode on a non-conductive material (title and Col. 1 lines 7-10). Jones further teaches on a conductive layer 31 deposited on a substrate 17, wherein the layer 31 can be an alloy composition of iron and nickel (Col. 3, Lines 5-9). In Example 1, the layer 31 comprises 53 wt % iron. The resulting combination provided a film which had extremely good adhesion between the plate 17 and electrode 18 and extremely good conductivity due to the alloy layer 31 (Col. 3, Lines 60-75). Similarly, in Example III, the layer 31 comprises 61 wt% iron (Col. 4, Lines 21-23). 
Hochstetler and Jones are considered analogous art to the claimed invention because they are in the same field of thin-film electrode comprising a composite layer on a substrate. Since the weight percent of the nickel in Jones (i.e., 53 wt% and 61 wt%) fall within the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the components from the samples B4-B5, C4-C5, C9, D2-D3, and E2 in Hochstetler to have iron with either 53 wt % or 61 wt%, as taught by Jones, since the resulting combination provides a film which has extremely good adhesion between the substrate and electrode and extremely good conductivity (Col. 3, Lines 60-75 in Jones). 

Regarding claim 17, Hochstetler teaches the biosensor component according to claim 1, 
wherein the conductive metal component comprises nickel, chromium, iron, and molybdenum (samples A1-A6, B4-B5, C4-C5, C9, D2-D3, and E2 in table 1comprising nickel, chromium, iron, and molybdenum); 
wherein the weight percent of the nickel in the conductive metal component is in the range of 10 to 30 weight percent (ranges of wt% of the nickel for samples B4-B5, C4-C5, and C9 overlap with the claimed range; it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)); 
wherein the weight percent of the chromium in the conductive metal component is in the range of 16 to 26 weight percent (ranges of wt% of the chromium for samples B4-B5, C4-C5, and C9 overlap with the claimed range; it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)); and
wherein the weight percent of the molybdenum in the conductive metal component is in the range of 2 to 8 weight percent, based on the total weight of the conductive metal component equaling 100 weight percent (ranges of wt% of the molybdenum for samples B4-B5, C4-C5, and C9 overlap with the claimed range; it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)).  
Therefore, it is obvious to select components from the samples B4-B5, C4-C5, and C9, which would meet the claimed limitations above. 
However, the wt% of the iron in the samples B4-B5, C4-C5, and C9 is 0.25-20. Thus, Hochstetler does not teach wherein the weight percent of the iron in the conductive metal component is in the range of 35 to 75 weight percent, based on the total weight of the conductive metal component equaling 100 weight percent.
Jones teaches a thin film electrode  on a non-conductive material (title and Col. 1 lines 7-10). Jones further teaches on a conductive layer 31 deposited on a substrate 17, wherein the layer 31 can be an alloy composition of iron and nickel (Col. 3, Lines 5-9). In Example 1, the layer 31 comprises 53 wt % iron. The resulting combination provided a film which had extremely good adhesion between the plate 17 and electrode 18 and extremely good conductivity due to the alloy layer 31 (Col. 3, Lines 60-75). Similarly, in Example III, the layer 31 comprises 61 wt% iron (Col. 4, Lines 21-23). 
Hochstetler and Jones are considered analogous art to the claimed invention because they are in the same field of thin-film electrode comprising a composite layer on a substrate. Since the weight percent of the nickel in Jones (i.e., 53 wt% and 61 wt%) fall within the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the components from the samples B4-B5, C4-C5, and C9 in Hochstetler to have iron with either 53 wt % or 61 wt%, as taught by Jones, since the resulting combination provides a film which has extremely good adhesion between the substrate and electrode and extremely good conductivity (Col. 3, Lines 60-75 in Jones). 

Regarding claim 18, Hochstetler in view of Jones teaches the biosensor component according to any one of the claims 16-17, wherein the resistive material component comprises carbon (carbon in Table 1 [paras. 0098, 0100, 0110] of Hochstetler ), said substrate comprises a flexible, non-conductive film (the substrate 102 comprises a flexible, non-conductive film, including polymers [para. 0094] in Hochstetler), and said biosensor component has a visible light transmission of no more than 20% ( the biosensor component can also have visible light transmission of no more than 20% or no more than 15% or no more than 10% [para. 0023] and claim 15 in Hochstetler).

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Hoss et al. (WO 2016/065190A1) teaches  an electrochemical analyte sensor electrode comprising a non-conductive material; a conductive layer disposed on the material, and a sensing structure on the conductive layer, wherein the conductive layer comprises a material selected from the group consisting of silver, indium tin oxide, gold, platinum, copper, nickel, rhodium, ruthenium, ruthenium dioxide, cobalt, zinc, titanium, palladium, carbon, platinum-carbon and conductive polymer. Hong et al. ( US 2014/0014512A1) teaches  an amperometric sensor and device for electrochemically quantifying nitrosothiol (RSNO), which is associated with storage and delivery of nitric oxide (NO) in the human body. The amperometric sensor for measuring a concentration of RSNO includes an electrode, which is formed on the optical fiber by depositing one material selected from the group consisting of platinum, gold, silver, vanadium, niobium, tantalum, indium, titanium, nickel, molybdenum, iron, copper, cobalt, chromium, bismuth, aluminum, nickel chromium and a combination thereof on an end surface of the optical fiber. Geon et al. (CN 102459690A) teaches an electrode strip for an electrochemical biosensor, which is fabricated by forming a nickel-including metal layer on a non-conductive substrate including a polymer material, forming a carbon layer thereon, and carrying out patterning. The nickeliferous metal level is the mixolimnion of nickel and chromium. Watanabe et al. (JP 2014153280 A) teaches a biosensor electrode including a base material and an electrode system formed on the base material and having a working electrode and a counter electrode. The electrode system includes a lower electrode layer formed on the base material and an upper electrode layer formed on the lower electrode layer and containing carbon and a binder resin.  The conductive material used for the lower electrode layer includes chromium, nickel, iron, or alloys containing these metals. Khan (US 2004/0118705A1) teaches an electrode for a biosensor for analyzing a biological sample, and the electrode comprising a substrate;  a conductive layer coated on the substrate [para. 0019]; and a biological reactant for electrochemically reacting with the biological sample. The conductive layer comprises carbon and nichrome, wherein nichrome usually refers to an alloy of nickel, chromium and iron. In addition, the substrate comprises PER having a visible light transmission of no more than 20%. Willis (US 2010/0213079A1) teaches an nickel alloy, Inconel, in a glucose oxidase amperometric enzyme biosensor. Inconel (Inconel Alloy 600 data sheet, September 2008) teaches wherein the Inconel® 600 is composed of 72% Ni, 14-17% chromium, 6-10% iron, 1% Mn, and Si 0.5%.  Kim et al. (US 2012/0118735 A1) teaches an electrode strip for an electrochemical biosensor, which is fabricated by forming a nickel-including metal layer on a non-conductive substrate including a polymer material, forming a carbon layer thereon, and carrying out patterning. Grueger et al. (US 2005/0012115 A1) teaches an ion-sensitive field effect transistor, comprising a gate consisting of carbon nitride in a range of 18-30 wt %.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795